ORDER
This matter came before the Supreme Court pursuant to an order issued to the defendant and to the State to appear and show cause why the issues raised in this appeal should not be summarily decided. The defendant is charged with a sexual assault involving complaining witness, assault on complaining witness and kidnapping. He was found guilty only of simple assault. The only issue is whether the trial justice erred by failing to grant the defendant’s motion for judgment of acquittal on the simple assault charge.
After reviewing the memoranda filed by the parties and hearing their counsel in oral argument, it is the conclusion of this court that cause has not been shown. Any attempt or offer of force or violence that puts another in fear of violence is assault. State v. Goodreau, 560 A.2d 318, 323 (R.I.1989). In ruling on a motion for judgment of acquittal the trial court was required to review the evidence presented in the light most favorable to the state and afford full credibility to the state’s witness and to draw every reasonable inference consistent with guilt. State v. Moretti, 113 R.I. 213, 319 A.2d 342 (1974).
The court is of the opinion that viewing the evidence in this case in the light most favorable to the state, the evidence presented was capable of generating proof of guilt beyond a reasonable doubt.
For these reasons the defendant’s appeal is denied and dismissed, the judgment of conviction appealed from is affirmed and the papers of the case are remanded to the Superior Court.